DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 20 January 2021.  Amendments to claims 1, 2, 4-8, 10, 11, 15, 16, and 18-20 are acknowledged and have been carefully considered.  Claims 3 and 17 are cancelled.  Claims 21 and 22 are new.   Claims 1, 2, 4-16, and 18-22 are pending and considered below.         

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faith et al. (20100280881).

Claims 1 and 15:	Faith discloses a system and method for determining transaction affinity profile information, comprising: 
transaction affinity platform computing components that execute software stored in a memory to perform transaction affinity operations to generate and provide transaction affinity profile information ([25, 28, 29, 36-38]), the transaction affinity platform computing components performing the transaction affinity operations to: 
determine transaction affinity relationship data for a first set of transactions associated with a first set of account records, each account record in the first set of account records being associated with a first set of users ([43, 45-49, 56]); 

the first transaction affinity profile parameters including a first set of timestamps associated with the first set of transactions ([44 “reference frame may be or include an elapsed time since a last event (e.g. of a type correlated to the current event), since a beginning of a fixed time period, such as day, week, month, year, . . . (which is an example of a starting event), before an end of a fixed time period,” 45]) and data specifying first merchant categories for a first set of merchants involved in the first set of transactions ([71 “pattern of a particular entity (e.g. a consumer, merchant, or affinity group) is similar to a patter of another entity,” 72 “merchant affinity group can be determined by identifying transaction patterns,”]), and 
the first affinity relationship profile identifying a consumer category based on the one or more patterns ([72 “Consumers having patterns similar to the merchant affinity group can belong to a same consumer affinity group,” 121, 122, 152]);
assign a first affinity relationship profile identifier to the determined affinity relationship profile ([43 “similar consumers can be identified as belonging to a demographic, also called an affinity group,” 55, 56 “consumer can be identified with the account number and other account numbers of the consumer can be included in the analysis of the behavior of the consumer,”]); 
determine first affinity relationship profile conditions relating to the first affinity relationship profile identifier based on the first transaction affinity profile parameters ([43, 52 “certain functional forms to help identify different patterns. In some embodiments, a combination of periodic functions are used, e.g., e.sup.-iwt, where w is a frequency of a pattern. In one embodiment, the frequencies are pre-selected thereby allowing an efficient determination of the patterns. Further, the frequencies can be identified by an associated wavelength, or wavelength range. Counters can be used for each wavelength range, thereby allowing a pattern to be very quickly identified by analyzing the values of the counters,” 55, 56, 63 “pattern can be defined by a set of indicia, which can be a set of numerical values,”]); 
the first affinity relationship profile conditions defining conditions to be met, by a plurality of timestamps and at least one merchant category associated with at least one chain of transactions ([71 “pattern of a particular entity (e.g. a consumer, merchant, or affinity group) is similar to a patter of another entity,” 72 “merchant affinity group can be determined by identifying transaction patterns,”]), to identify an account, associated with the at least one chain of transactions ([38 “transaction analyzer 26c can determine patterns in transactions stored in transaction history database 26b to determine certain actions, such as authorizing a transaction or sending an incentive,” 40]), as belonging to the consumer category identified by the first affinity relationship profile ([43 “pattern of transactions of a consumer can allow identification of consumers with similar transaction patterns. Patterns of transactions can also allow identification of similar merchants, or other entities. The similar consumers can be identified as belonging to a demographic, also called an affinity group,”]);
receive transaction data associated with transactions associated with a monitored account record associated with a monitored user ([43, 44, 45 “history or other events of a first consumer as analyzed according to embodiments,”])
the transaction data including a second set of timestamps associated with the transactions ([64, 65]) and data specifying second merchant categories for a second set of merchants involved in the transactions ([43 “Patterns of transactions can also allow identification of similar merchants, or other entities,” 56 “merchant name or code (mcc), industry code, terminal field (whether a card is swiped), and geographic location (country, zip code, . . . ). In one embodiment, a merchant could be a whole chain or a particular store of a chain,” 59 “different transaction patterns can be identified for different types of transactions, and for different entities,” 60 “transaction at one merchant may be correlated to a later purchase at another merchant, which might occur if the merchants are near to each other,” 71, 72 “merchant affinity group can be determined by identifying transaction patterns for a certain set of stores, which can be grouped by merchant code,”]);  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Faith with respect to the determination of merchant affinity groups derived from transaction data to disclose first and second merchant categories involved in tracked transactions as a result of the analysis of timestamped transaction information.
analyze the second set of timestamps and the second set of merchants to generate transaction affinity data associated with the transaction data ([43, 59, 72 “merchant affinity group can be determined by identifying transaction patterns for a certain set of stores, which can be grouped by merchant code,”]);  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Faith with respect to the determination of merchant affinity groups derived from transaction data to disclose first and second merchant categories involved in tracked transactions as a result of the analysis of timestamped transaction information.
generate transaction affinity relationship data associated with the monitored account record based on the transaction affinity data ([38 “transaction analyzer 26c can determine patterns in transactions stored in transaction history database 26b to determine certain actions, such as authorizing a transaction or sending an incentive,” 40, 43, 44])
the transaction affinity relationship data being based on second transaction affinity profile parameters, the second transaction affinity profile parameters including at least a portion of the second set of timestamps and at least a portion of the second merchant categories ([43 “Patterns of transactions can also allow identification of similar merchants, or other entities,” 56 “merchant name or code (mcc), industry code, terminal field (whether a card is swiped), and geographic location (country, zip code, . . . ). In one embodiment, a merchant could be a whole chain or a particular store of a chain,” 59 “different transaction patterns can be identified for different types of transactions, and for different entities,” 60 “transaction at one merchant may be correlated to a later purchase at another merchant, which might occur if the merchants are near to each other,” 71, 72 “merchant affinity group can be determined by identifying transaction patterns for a certain set of stores, which can be grouped by merchant code,”]);  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Faith with respect to the determination of multiple transaction affinity profiles for each consumer by tracking all transactions at a variety of merchants, categorizing the transactions into affinity groups based on purchase profiles, and therefore discloses the claimed limitation.
analyze the second transaction affinity profile parameters to determine that the second transaction affinity profile parameters meet the first affinity relationship profile conditions ([43 “similar consumers can be identified as belonging to a demographic, also called an affinity group,” 46, 48 “pattern 220 of the first consumer can then be compared to the pattern 270 of the second consumer. As shown, the pattern 220 is similar to the pattern 270. In one embodiment, the similarity can be based on value of the patterns at various times, e.g., a comparison of the likelihood of a transaction at various times. In other embodiments, parameters of functions that define or approximate the pattern can be compared to determine if the patterns are similar,” 55 “data respectively associated with transactions previously performed by a first consumer and with transactions by one or more second consumers are received. In one embodiment, the one or more second consumers are already determined to be part of an affinity group,” 56-59]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Faith to disclose the determination of user memberships within a variety of profiles and relationships, and performs comparisons of transactions in accordance with a variety of affinity relationship profiles.
assign the first affinity relationship profile identifier to the monitored account record based on analyzing the second transaction affinity profile parameters (i.e., “assign and store an identifier reflecting that status to a pattern identifier” as per spec. para. [157], and para. [160] “particular profile identifiers, such as commuter, children, active lifestyle, and home improvement,”) ([43 “activity can include transactions, among other things. Knowledge of a pattern of transactions of a consumer can allow identification of consumers with similar transaction patterns. Patterns of transactions can also allow identification of similar merchants, or other entities,” 46 “Transaction patterns can also be used to determine whether consumers are similar, and thus whether they might be part of a same demographic…one demographic might be an pregnant woman or a new mother. Such consumers may have similar transaction patterns in buying products for a baby” 56 “Each transaction can have any number of pieces of data associated with it. For example, the data may include categories of an account number, amount of the transaction, a time and date, type or name of product or service involved in the transaction, merchant name or code (mcc), industry code, terminal field (whether a card is swiped), and geographic location (country, zip code, . . . ),” 57-60]).

Claims 2 and 16:	Faith discloses the system and method as for claims 1 and 15 above, and Faith further discloses wherein the first transaction affinity profile parameters further includes at least one of merchant location information ([56]) or user profile data associated the first set of users ([4, 43, 56]).

Claims 4 and 18:	Faith discloses the system and method as for claims 1 and 15 above, and Faith further discloses that the transaction affinity platform computing components performs the transaction affinity operations to: 
compare time stamp information included in the transaction data associated with the monitored account record with time stamp information associated with the first affinity relationship profile conditions to determine that the second transaction affinity profile parameters meet the first affinity relationship profile conditions ([65-70]).

Claims 5 and 19:	Faith discloses the system and method as for claims 1 and 15 above, and Faith further discloses that the transaction affinity platform computing components performs the transaction affinity operations to: 
compare merchant category information included in the transaction affinity relationship data associated with the monitored account record with merchant category information associated with the first affinity relationship profile conditions to determine that the second transaction affinity profile parameters meet the first affinity relationship profile conditions ([56-59]).

Claim 7:	Faith discloses a system for determining transaction affinity merchant recommendation information, comprising: 
transaction affinity platform computing components that execute software stored in a memory to perform transaction affinity operations to generate and provide transaction affinity recommendation data ([25, 28, 29, 36-38]), the transaction affinity platform computing components performing the transaction affinity operations to: 
determine transaction affinity relationship data for transactions associated with a set of account records, each account record in the set of account records being associated with a set of users ([43, 45-49, 56]); 
determine transaction affinity relationship profiles based on transaction affinity profile parameters that are associated with the transaction affinity relationship data and first transaction data ([43, 52 “certain functional forms to help identify different patterns. In some embodiments, a combination of periodic functions are used, e.g., e.sup.-iwt, where w is a frequency of a pattern. In one embodiment, the frequencies are pre-selected thereby allowing an efficient determination of the patterns. Further, the frequencies can be identified by an associated wavelength, or wavelength range. Counters can be used for each wavelength range, thereby allowing a pattern to be very quickly identified by analyzing the values of the counters,” 55, 56, 63 “pattern can be defined by a set of indicia, which can be a set of numerical values,”]);
the transaction affinity profile parameters including a first set of timestamps associated with the first set of transactions associated with the first transaction data ([44 “reference frame may be or include an elapsed time since a last event (e.g. of a type correlated to the current event), since a beginning of a fixed time period, such as day, week, month, year, . . . (which is an example of a starting event), before an end of a fixed time period,” 45]) and data specifying first merchant categories for a first set of merchants involved in the first set of transactions ([71 “pattern of a particular entity (e.g. a consumer, merchant, or affinity group) is similar to a patter of another entity,” 72 “merchant affinity group can be determined by identifying transaction patterns,”]),
determine one or more transaction affinity patterns based on the transaction affinity relationship data and the transaction affinity relationship profiles ([43-52]); 
determine affinity relationship profile conditions relating to the affinity relationship profiles based on the one or more transaction affinity patterns ([54 “identifying a consumer as belonging to a particular demographic and identifying a trend in consumer behavior using a demographic,” 55, 56 “data may include categories of an account number, amount of the transaction, a time and date, type or name of product or service involved in the transaction, merchant name or code (mcc), industry code, terminal field (whether a card is swiped), and geographic location (country, zip code, . . . ),” 57-59]), 
the first affinity relationship profile conditions defining conditions to be met, by a plurality of timestamps and at least one merchant category associated with at least one chain of transactions ([71 “pattern of a particular entity (e.g. a consumer, merchant, or affinity group) is similar to a patter of another entity,” 72 “merchant affinity group can be determined by identifying transaction patterns,”]), to identify an account, associated with the at least one chain of transactions ([38 “transaction analyzer 26c can determine patterns in transactions stored in transaction history database 26b to determine certain actions, such as authorizing a transaction or sending an incentive,” 40]), as belonging to the consumer category identified by the first affinity relationship profile ([43 “pattern of transactions of a consumer can allow identification of consumers with similar transaction patterns. Patterns of transactions can also allow identification of similar merchants, or other entities. The similar consumers can be identified as belonging to a demographic, also called an affinity group,”]);
determine transaction affinity merchant recommendation information based on the affinity relationship profile conditions and transaction data associated with a monitored account record associated with a monitored user ([72 “consumer's transaction patterns can then be compared to the transaction patterns for a merchant affinity group. Consumers having patterns similar to the merchant affinity group can belong to a same consumer affinity group. As another example, a consumer can be sent an incentive to buy a new product (e.g. music) from a coffee shop, when the consumer is next predicted to visit the coffee shop to buy coffee,” 75, 76]).
	the transaction data including a set of timestamps associated with user account transactions associated with the monitored account record and data specifying merchant categories for a second set of merchants involved in the user account transactions ([43 “Patterns of transactions can also allow identification of similar merchants, or other entities,” 56 “merchant name or code (mcc), industry code, terminal field (whether a card is swiped), and geographic location (country, zip code, . . . ). In one embodiment, a merchant could be a whole chain or a particular store of a chain,” 59 “different transaction patterns can be identified for different types of transactions, and for different entities,” 60 “transaction at one merchant may be correlated to a later purchase at another merchant, which might occur if the merchants are near to each other,” 71, 72 “merchant affinity group can be determined by identifying transaction patterns for a certain set of stores, which can be grouped by merchant code,”]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Faith with respect to the determination of merchant affinity groups or merchant sets derived from transaction data to disclose first and second merchant categories involved in tracked transactions as a result of the analysis of timestamped transaction information.

Claim 8:	Faith discloses the system of claim 7, and Faith further discloses that the transaction affinity platform computing components performs the transaction affinity operations to: 
analyze time stamp information included in the transaction affinity relationship data to identify a first set of transaction affinity relationship data involving first transactions that occurred within a first time period ([65-70]); 
identify location data relating to the first transactions ([56-60]); 
identify merchant category information associated with the first transactions ([56]); and 
analyze the first set of transaction affinity relationship data, the location data, and merchant category information to determine the one or more transaction affinity patterns ([56-60, 78-87]).

Claim 9:	Faith discloses the system of claim 8, and Faith further discloses that the transaction affinity platform computing components performs the transaction affinity operations to: 
determine that a set of transactions associated with a first merchant category, a first location area based on the location data, and the first time period meet a merchant recommendation threshold ([104, 136-138, 151, 152, 158]); 
and generate the transaction affinity merchant recommendation information based on the set of transactions that meet the merchant recommendation threshold ([170-173, 178-180.

Claim 10:	Faith discloses the system of claim 9, and Faith further discloses wherein the transaction affinity merchant recommendation information includes data identifying a recommended geographic location in the first location area for a merchant associated with the first merchant category ([44, 56, 177]).

Claim 11:	Faith discloses the system of claim 9, and Faith further discloses wherein the transaction affinity merchant recommendation information includes data identifying a recommended geographic location near the first location area for a merchant associated with the first merchant category ([60 “merchants near to each other,” 117]).

Claim 12:	Faith discloses the system of claim 9, and Faith further discloses wherein the transaction affinity merchant recommendation information includes marketing information relating to a product or service associated with the first merchant category ([38, 39, 116.

Claim 13:	Faith discloses the system of claim 9, and Faith further discloses wherein the transaction affinity merchant recommendation information includes inventory information relating to a product or service associated with the first merchant category ([22, 38, 76, 82]).

Claim 14:	Faith discloses the system of claim 9, and Faith further discloses wherein the transaction affinity merchant recommendation information includes product placement information relating to a product associated with the first merchant category ([39, 46, 56, 72, 158, 160]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 6 and 20 are rejected as being unpatentable over Faith et al. (20100280881) in view of Flegel et al. (20120130724).

Claims 6 and 20:	Faith discloses the system and method of claim 1 above, and Faith does not explicitly disclose, however Flegel discloses that the transaction affinity platform computing components performs the transaction affinity operations to: 
assign the first affinity relationship profile identifier to the monitored account record by storing the first affinity relationship profile identifier in a user profile associated with the monitored account record ([30, 31 “Users (u.sub.k) can be grouped according to various user groups (ug.sub.j) based on the performed transactions as identified by the transaction type identifiers,” Table 3]).
Therefore it would be obvious for Faith to assign the first affinity relationship profile identifier to the monitored account record by storing the first affinity relationship profile identifier in a user profile associated with the monitored account record as per Flegel in order to determine a wide range of affinities and associated affinity groups based upon behavioral attributes and thereby potentially increase the amount of information that can be used to determine affinity group membership to enable enhanced account activity monitoring.

	Claims 21 and 22 are rejected as being unpatentable over Faith et al. (20100280881) in view of Ayzenshtat et al. (20190073685).

Claims 21 and 22:	Faith discloses the method as for claims 15 and 1 above, and Faith does not explicitly disclose, however Ayzenshtat discloses wherein the first affinity relationship profile is associated with at least one of a commuter profile, a lifestyle profile ([20, 73]), a family profile ([25 “presence of an age attribute of 28-32 and a marriage attribute suggests a co-presence of an attribute of the presence of children in the household,”]), a gender profile ([73 “one or more segment attributes may reflect a particular demographic attribute (e.g., gender, age, etc.),”]), or an employment profile.  
	Therefore it would be obvious for Faith wherein the first affinity relationship profile is associated with at least one of a commuter profile, a lifestyle profile, a family profile, a gender profile, or an employment profile as per the steps of Ayzenshtat in order to determine to a high degree of specificity affinity relationships between individuals and assign them to affinity groups which enable more precise tracking and determination of relationships derived from transaction data. 

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 20 January 2021, the Applicant's arguments with respect to claims 1-22 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 102/103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 20 January 2021, with respect to the rejection of all pending claims 1, 2, 4-16, and 18-22 have been fully considered and are persuasive.  The rejection of all pending claims 1, 2, 4-16, and 18-22 has been withdrawn.  However, upon further consideration, and in view of the extensive new amendments to the independent claims, a new ground(s) of rejection is made in view of Examiner’s interpretation and application of the disclosures of previously relied upon reference Faith, as explained above in the 102(a)(1) rejection.  As well, the combination of Faith in view of Flegel and/or Ayzenshtat is applied to reject claims 6 and 21-22.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682